Citation Nr: 0113310	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for post-traumatic stress disorder (PTSD), currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
The veteran, who had active service from April 1968 to April 
1970, appealed that decision to the Board.


FINDINGS OF FACT

1.  The RO obtained all evidence necessary for an equitable 
disposition of this appeal.

2.  The veteran's PTSD is currently productive of no more 
than mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.   


CONCLUSION OF LAW

The criteria for entitlement to assignment of a higher 
initial disability rating for post-traumatic stress disorder, 
currently rated as 10 percent, have not been met.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1-4.3, 4.7, 4.10, 4.21, 4.126 and 4.130, 
Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be assigned a higher initial disability rating for his 
service-connected PTSD.  A review of the record reveals that 
the veteran initially claimed service connection for PTSD in 
August 1995.  That claim was denied, appealed to the Board, 
and remanded for additional information.  In an August 1999 
rating decision the RO granted service connection for PTSD 
and assigned a 10 percent rating, effective in August 1994.  
The veteran disagreed with that decision.  Since the veteran 
is appealing the initial assignment of a disability rating, 
the severity of the disability is to be considered during the 
entire period from the initial assignment of the 10 percent 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements of the VCAA have been 
met.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when 
the Board addresses a matter not addressed by the RO, the 
Board must provide an adequate statement of reasons and bases 
as to why there is no prejudice to the veteran).  In that 
regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and the veteran was provided a VA examination in July 
1999.  There is no indication in the record that there are 
any pertinent outstanding treatment records.  As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal, and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  Additionally, after careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1.  However, the current level 
of disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

The medical evidence of record includes a report of an 
October 1995 VA examination of the veteran showing a history 
of "weird dreams" about twice a week, nightmares with a 
"peculiar recognition" of being in Vietnam but "being 
attacked by World War II German soldiers in gun boats," and 
jerking when he hears helicopters or jets.  In the report of 
examination, the examiner noted that the veteran described a 
history of hyper-alertness when approached from behind or 
beside him, at which time he gets irritable, tends to feels 
impulsively angry, and has a short temper.  The veteran 
denied any actual violent acting out, although he had those 
impulses.  The veteran worked in a factory until 1986, at 
which time he retired due to an episode of pancreatitis.  The 
examiner's objective findings included that the veteran was 
neatly dressed, had good contact, was freely verbal, and had 
a normal rate and rhythm of speech.  The examiner reported 
the veteran had a depressed mood with constrained affect, and 
was preoccupied with reminders and reactions of Vietnam 
experiences by hearing jets or helicopters overhead, which 
caused him to have combat flashbacks.  Occasional odors were 
also noted as triggering the veteran to remember Vietnam.  In 
addition, the report noted that the veteran feared loss of 
impulse control related to anger and losing his temper, 
having intrusive thoughts, having feelings of futility and 
avoiding crowds or people.  No evidence of suicidal ideation 
or psychotic phenomena were found and the veteran's cognitive 
modalities were considered intact.  The examiner diagnosed 
the veteran with PTSD, borderline criteria. 

In a VA social survey dated in October 1995, the veteran was 
reported as having a history of nightmares, startled 
responses and flashbacks since leaving Vietnam.  The veteran 
indicated that because of the nightmares he drank a lot to 
help himself sleep.  He reports that the drinking resulted in 
his developing medical problems which caused him to have to 
leave his job.  The veteran related a history of dreams of 
being fired upon by a company of Vietcong troops from the top 
of a ridge and not being able to tolerate jets of helicopters 
flying overhead, with his having one time found himself in a 
"cold sweat trance" because his mind "may have made him to 
believe that he was under fire in Vietnam." The survey 
revealed that the veteran had been employed as a production 
worker with the same company from 1973 until 1986, at which 
time he began receiving social security disability.  The 
survey also reflected that the veteran was still married 
after twenty-five years. 

A letter from a VA clinical psychologist and consultant at 
the VA Medical Center in St. Louis, Missouri, dated in 
February 1996 is also included in the record.  The letter 
relates that the psychologist became acquainted with the 
veteran seventeen years ago due to the fact that their 
children were in the same school.  Therein, the psychologist 
noted that the veteran displayed such classic symptoms of 
PTSD as flashbacks, nightmares, recurrent and intrusive 
recollections of the stressor, diminished interest in once 
significant activities, and strong feelings of detachment.  

In addition, the evidence of record contains a February 1996 
statement from the veteran noting that he would like to get 
rid of the nightmares and the sounds of mortar and rockets, 
get a real night's sleep, be back at work and be more 
tolerant.  The letter relates that the veteran could still 
hear the guns and that different sounds still make him jerk 
and want to run as if it is incoming rockets or mortars.  
Therein, the veteran also noted that he no longer likes to 
hunt because he feels like there is someone watching him or 
that he is going to be shot.  He stated that he can still 
smell the weather in Vietnam and that he feels like he cannot 
get clean enough.  He also noted that he would rather be by 
himself and does not like large crowds.  

In July 1999 a second VA examination was provided.  The 
report of that examination revealed a history of the veteran 
having thoughts about Vietnam two to three times a week in 
the past, but now experiencing this only about one time a 
week.  The report notes that the veteran denied any 
nightmares, although he had described them before.  He stated 
that he would still dream about war images, but he would no 
longer wake up sweating or screaming.  The examination report 
stated that the veteran quit drinking in 1986 after 
developing pancreatitis and that his PTSD did not interfere 
with his functioning.  Further, the report showed that the 
closest thing to a startle reaction the veteran experienced 
was to jerk and look around if he heard a boom.  He reported 
that he was usually happy, that some days he does not have 
enough energy, and that he sometimes gets bored.  
Additionally, the veteran revealed that his interests 
continue and that although he does not like big crowds, he is 
basically a shy person and never liked crowds even before 
Vietnam.  The examiner noted that the veteran had appropriate 
affect, and no delusions, hallucinations, or thought 
disorder.  The examiner further reported that the veteran 
denied any previous suicidal or homicidal ideation, was 
oriented, able to do multiplication, not hyper-vigilant, that 
his recent and remote memory were intact, and his insight and 
judgment fair.  The veteran's only stated fear was that while 
he is fishing somebody may shoot from the woods the wrong 
way.  The examiner diagnosed a history of PTSD in remission, 
a history of alcohol abuse in remission, and a history of a 
heart attack.  A Global Assessment of Functioning (GAF) score 
of 90 was assigned.  See 38 C.F.R. § 4.130.  The examiner 
noted that the veteran had mild symptoms like mild energy 
problems, and occasional intrusive thoughts, but was 
functioning well in all areas, appeared to be socially 
affective generally, satisfied with life, no more than every 
day problems or concerns. 

In his formal appeal, the veteran related that he should 
never have been sent to Vietnam because he was the sole 
surviving son, that he had problems right after he got out of 
the military but did not know what they were, and that he has 
changed tremendously, with having panic attacks occasionally 
and living practically an isolated life, except for his wife 
and children.  

The RO assigned a 10 percent rating for the veteran's PTSD 
pursuant to the schedular criteria set forth in 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  A mental disorder is 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  A 10 percent 
evaluation is assigned if there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assigned if there is occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  38 C.F.R. § 4.130, DC 
9411.

The Board initially notes that the evidence of record 
demonstrates that the veteran's symptoms appeared more 
pronounced before July 1999, than thereafter.  Given this 
fact, the Board will address these two time frames 
separately, beginning with the earlier period from August 
1994 (the effective date for service connection) until July 
1999 (the date of the VA examination).

As to this earlier period, the Board finds that the evidence 
supports a 10 percent rating, but no higher.  The evidence 
shows that prior to July 1999 the veteran's PTSD 
symptomatology consisted of a depressed mood with constrained 
affect, dreams and nightmares with a peculiar recognition of 
being in Vietnam, jerking and having combat related 
flashbacks upon hearing helicopters or jets, hyper-alertness 
when someone approaches from behind or beside him causing 
irritability and a short-temper, and crowd avoidance.  These 
symptoms, taken together, are consistent with a 10 percent 
disability rating.

The Board has considered whether the evidence of record as to 
the pre-July 1999 time frame more closely approximates the 
higher, 30 percent, rating, and for the reasons set forth 
below find that it does not.  The Board is of the opinion 
that the evidence does not show that the veteran experienced 
occupational or social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to his PTSD symptoms.  The 
Board acknowledges the veteran's reports that he self-
medicated for PTSD with alcohol, ostensibly leading to his 
developing pancreatitis, and in turn, leaving his job.  On 
this point, however, the Board observes that the veteran 
reported that he stopped drinking alcohol in 1986, some eight 
years prior to submitting his claim for service-connection of 
PTSD.  The Board also recognizes that the veteran has 
intermittently intimated that he lives a practically isolated 
life and is a loner who avoids crowds.  In this regard, the 
Board is of the opinion that this evidence falls short of 
showing that his symptoms of PTSD caused social impairment 
which decreased his work efficiency or ability to perform 
occupational tasks.  On this matter, the Board finds 
particularly persuasive the evidence that the veteran 
maintained a lasting marriage for some twenty-five years.  
There is no evidence of any problems functioning on a social 
level.  Moreover, the Board points out that the July 1999 VA 
examination report shows a veteran-provided history that his 
crowd avoidance was the result of his being shy and that it 
existed prior to his going to Vietnam.  In combination with 
the October 1995 diagnosis of  "[PTSD], borderline 
criteria," (emphasis added) this evidence describes 
circumstances most approximating mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress. 

Looking forward to the July 1999 period, the Board finds that 
the evidence likewise supports a 10 percent rating, but no 
higher.  As noted above, the evidence of the symptoms 
existing during this time frame present a picture of milder 
symptoms than were noted during the earlier period.  In July 
1999, the veteran's PTSD symptomatology was limited to having 
images of war, and jerking and looking around in response to 
loud noises.  Additionally, the veteran was assigned a GAF 
score of 90, which corresponds with absent or minimal 
symptoms, according to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  
The Board finds that this symptomatology supports no more 
than the currently assigned 10 percent disability rating.

The Board has considered whether the evidence as to this 
period of time more closely approximates the higher, 30 
percent rating, and for the reasons set forth below find that 
it does not.  The evidence does not indicate that the 
veteran's PTSD has caused occupational or social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
Board has considered the veteran's statements in his formal 
appeal that he occasionally has panic attacks and lives 
practically an isolated life, except for his wife and 
children.  In this regard, the Board finds notable the 
absence of any record of the veteran mentioning this during 
the VA examination.  As to the veteran's statement that he 
leads an isolated life, the Board finds the evidence that the 
veteran was able to maintain his marriage for over twenty-
five years and raise two children a more accurate reflection 
of his level of social impairment, if any.  Consistent with 
the Board's view on this point, is the evidence of the VA 
examiner's diagnosis of a history of PTSD in remission and an 
assignment of a GAF score of 90 percent-suggesting absent or 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more than 
everyday problems or concerns.  DSM-IV; 38 C.F.R. § 4.130.  
In addition, that examiner described the veteran's symptoms 
as mild and related that he was functioning well in all areas 
and appeared to be socially affective and generally satisfied 
with his life.  Given this evidence, the Board finds the 
evidentiary picture shows no more than mild or transient 
symptoms and therefore, does not warrant a rating in excess 
of 10 percent.  

The Board notes that the VA social survey dated in October 
1995 indicates that the veteran started receiving Social 
Security disability in 1986.  While the veteran's Social 
Security records are not in the claims file, the Board finds 
no prejudice to the veteran in this regard, as the veteran 
filed his claim for service connection for PTSD in 1995, 
which was many years after the veteran was deemed disabled 
for Social Security purposes.  Moreover, the record contains 
complete and thorough medical examinations conducted during 
the present appeal period, which the Board finds sufficient 
to assess the nature of the veteran's current PTSD.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD and its 
effect on the veteran's earning capacity and ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also considered the severity of the veteran's PTSD during 
the entire period from the initial assignment of the 10 
percent disability rating to the present time.  See 
Fenderson, 12 Vet. App. at 125-126.  The Board has likewise 
considered the "benefit of the doubt" rule in rendering the 
foregoing decision, but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to warrant entitlement to an increased rating.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Rather, the Board finds 
that the preponderance of the evidence is against assigning a 
higher rating for PTSD at this time.

Additionally, the evidence does not reflect, nor does the 
veteran contend, that the veteran's service-connected PTSD 
has adversely affected his employability beyond that 
contemplated in the VA Schedule for Rating Disabilities, 
which is premised on the average impairment in earning 
capacity.  In other words, the Board does not find it 
impracticable to apply the regular schedular standards, and 
finds no basis to warrant consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
assignment of a higher disability rating for PTSD, currently 
evaluated as 10 percent disabling, is denied.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals


 

